Exhibit 10.6

 

EXECUTION VERSION

 

JPMorgan Chase Bank, N.A.

One International Place, 42nd Floor

Boston, MA 02110

 

 

December 31, 2013

 

VIRTUSA CORPORATION

Amended and Restated Credit Agreement

Fee Letter

 

Virtusa Corporation

2000 West Park Drive

Westborough, MA 01581

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement (the “Credit
Agreement”), dated as of the date hereof, among you, as Borrower, the other Loan
Parties party thereto, the Lenders party thereto, and JPMorgan Chase Bank, N.A.,
as Administrative Agent.  Capitalized terms used but not defined in this letter
agreement (this “Fee Letter”) are used with the meanings assigned to them in the
Credit Agreement.

 

This Fee Letter is the “Fee Letter” referred to in the Credit Agreement.

 

As consideration for Chase’s agreement to serve as the Administrative Agent and
the Issuing Bank, and for the Revolving Lenders’ respective Revolving
Commitments as of the Effective Date, you agree to pay to the following Persons
the following fees:

 

(i)                                     To Chase in its capacity as the
Administrative Agent, for its own account, an annual administration fee in an
amount equal to $5,000 per Lender (other than Chase), which fee will be payable
on the Effective Date (if there are any Lenders other than Chase on the
Effective Date) and annually in advance on each anniversary thereof prior to the
payment in full of all Obligations and the termination of all Revolving
Commitments.

 

(ii)                                  To the Administrative Agent, for the
account of each Revolving Lender (including Chase) on the Effective Date, a
closing fee in an amount equal to 0.20% of the Revolving Commitment of such
Revolving Lender (determined prior to any borrowing) on the Effective Date,
which closing fees will be payable only on the Effective Date.

 

(iii)                               To Chase in its capacity as the Issuing
Bank, for its own account, a fronting fee in an amount equal to 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, which fronting fee shall be payable in arrears on the dates
set forth in Section 2.12(b)

 

1

--------------------------------------------------------------------------------


 

of the Credit Agreement.  Notwithstanding the foregoing, such fronting fee shall
accrue only at times when there are two or more Lenders.

 

In addition, the Credit Parties shall be paid the other fees specified in the
Credit Agreement.

 

You agree that, once paid, the fees or any part thereof payable hereunder and
under the Credit Agreement shall not be refundable under any circumstances,
regardless of whether the transactions or borrowings contemplated by the Credit
Agreement are consummated.  All fees payable hereunder and under the Credit
Agreement shall be paid in immediately available funds and shall be in addition
to reimbursement of the out-of-pocket expenses (including the costs of legal
counsel) of the Credit Parties, subject to the terms of the Credit Agreement. 
You agree that Chase may, in its sole discretion, share all or a portion of any
of the fees payable pursuant to this Fee Letter with any of the other Lenders.

 

Neither this Fee Letter nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements writing entered into by
Chase and you.  This Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York.  This Fee Letter may be
executed in counterparts (and by different parties hereto on separate
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Fee Letter by facsimile, emailed pdf, or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Fee Letter.

 

You agree to maintain in confidence this Fee Letter and its contents, including
the fee provisions hereof, except that you may disclose this Fee Letter and its
contents (a) to your Related Parties who are directly involved in the
Transactions, are informed of the confidential nature of this Fee Letter and its
contents, and who are or have been advised of their obligation to keep the same
confidential, (b) pursuant to a subpoena or an order of any court or
administrative agency in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process or to the extent requested or required by Governmental Authorities, in
each case based on the reasonable advice of your legal counsel and (c) with
Chase’s prior written consent.

 

[Signature pages follow]

 

2

--------------------------------------------------------------------------------


 

Please confirm that the foregoing is our mutual understanding by signing and
returning to us an executed counterpart of this Fee Letter.

 

 

Very truly yours,

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Jacob L. Dowden

 

 

Name:

Jacob L. Dowden

 

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO FEE LETTER (JPM/VIRTUSA 2013)]

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of

the date first written above by:

 

VIRTUSA CORPORATION

 

 

By:

/s/ Ranjan Kalia

 

 

Name:

Ranjan Kalia

 

 

Title:

EVP and CFO

 

 

[SIGNATURE PAGE TO FEE LETTER (JPM/VIRTUSA 2013)]

 

--------------------------------------------------------------------------------